Title: Abigail Adams Smith to John Quincy Adams, 20 August 1788
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          Jamaica August 20th 1788—
        
        It was with real pleasure my Dear Brother that I received a few days since your letter of july 20th— It was a scource of double Sattisfaction as it releived me from an anxieity I had felt least you were less disposed to be attentive to your Sister than formerly, and as it informd me of your wellfare, I had sometimes been grieved at others half offended at not hearing from you, but the date of yours and hearing from Mamma that it had been delayed some weeks, by mistake; has releived my mind from every anxiety respecting the decrease of affection or attention—on your part—
        it gives me uneasiness my Dear Brother to observe from the tenor of your letter that you permit the Cross accidents of Life to affect your spirits too much, true Philosophy does not Consist in being insensible to them, but in supporting ourselvs above them with becomeing dignity, and in acquiessing with chearfullness to those events which are irremidable, and by striving to attain such a Station in Life as we may not be subjected to their influence
        I am going to give you a little advice and to tell you in what respects I think you amiss in your judgement, if you should disagree with me in opinion—I shall expect you to offer your reasons in vindication of yourself—
        “you say that a young Man at your time of Life aught to support himself” and regret that it is not in your power to do it— it is not  often the Case that young Men of your age let them have been ever so fortunate in acquiring their professions at an early period do it independant of their Parents it is most fortunate for themselvs and their friends if they possess the disposition, which will in time ensure them the ability
        your absence in Europe at that period when you would have been pursueing a Profession had you been at home, was not a fault, you was necessitated to it and it will not eventually prove a disadvantage—but I hope may be advantageous to you in future, I think you were right in returning at the time you did and that you discovered a judgement above your years in the path you have pursued since your return— I dont mean to flatter you—
        you are now pursueing a profession which is undoubtedly the first of all the Learned Professions—and by which a Man may acquire eminence and independance if he pleases, but you must not be impatient, nor discouraged— for a few years you must acquiesse in the Humble Station of a Student,—as you term it,—and be Content to rise by degrees,—but I see no reason why you should exclude yourself from society,— it is not Policy for you to do it, you should when an opportunity offers visit, and pay any little attention that civility may dictate, to those persons with whom you may have been formerly acquainted and keep yourself up in the minds of People, who are not obliged to remember you unless you are sometimes to be seen
        your station even at this period is as respectable for your own Country as the more exalted one in which you have been known in Europe by many of your fellow Citizens excuse the freedom with which I write, and beleive me that it arrises from the interest I feel in every thing which respects your proggress and Situation in Life—
        it would contribute greatly to my happiness to receive you here and it will not I flatter myself be a long time before you will find it Convenient to make us a visit— CollnSmith will I am sure be very happy to become personally acquainted with you—
        I hope my Father will determine to Come on to Congress in November, if a new Election for President should take place I have no doubt but he will be chosen and if there should not—I think it will be of service to himself and to the Country if he accepts of the choise made—
        I will indeavour to forward to you the debates in Congress—respecting the place at which the new Government should meet— you will there see—party interest interfereing and even rejecting arangements which in duty to their Country ought to have been early decided— tis time indeed that there was a change—
        Colln Lee from Virginia a nephew of the Mr Lee’s —and a Member of Congress told me the other day that it was his opinion, and the opinion of others, and, he spoke as a Southern Man;—that the offices of Vice President and Chief justice, would lay between my Father and MrJay,—that he wished my Father might be appointed to the latter and accept of it—for he esteemed it next to the Presidentship—the most respectable under the new Government and that it was esteemed of more importance than the Vice Presidents. I wish our Dear Father to Consider well—as he no doubt will, before he decided against accepting it,
        I hope he will not be inclined to going abroad again, his Chrildren are comeing forward into Life and it will be much in his Power to assist them forward by his Precept advice and judgment— a Situation abroad however respectable it may be made—is an exclusion from his friends, and by a Long absence every one is last in the remembrance of his Countrymen—and his family neglected—(at least under our Governments) our Country is not able if they were disposed to make such provision for those Persons who have been long in their service as to render them independant at the decline of Life— nor are they disposed to make any provission for their decendants— every one must move independantly—by the force of his own respectability—in this Country—to be sure Interest and intrigue are not excluded—but this is the Principle— of such service as you can be in promoting my views and designs—so far I will give you my support—provided there is no fear of your clashing with my pursuits— I see its operation on many—and I dispise it—but I fear I shall tire your patience with my Politicks both public and private—
        I Shall not dispute the subject of Federal or antefederal with you, I think that the Constitution is now too generally adopted by the States to be receded from by any one with good intentions, but of the affect I Confess myself doubtfull— there is a great deal to be done to Sattisfy the Sanguine—and perhaps there may be found more perplexity in doing than is yet suspected by any one— it is a most important and critical era in the fate of our Country— may She be so Conducted as to insure peace tranquility and happiness to her Subjects is my wish, and in this I dare say you will not dissent from your affectionate Sister
        A Smith—
      